Citation Nr: 1441892	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  11-21 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected lumbar spinal stenosis status post multilevel laminectomy decompression surgery (hereinafter a lumbar spine disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1943 to July 1945.  He is the recipient of a Purple Heart and a Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To obtain an addendum medical opinion.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under section 3.310(a), service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Veteran contends that his entire spine was injured in November 1944 when an 88 millimeter shell exploded over his head.  He has established service connection for the effects of shrapnel wounds to the eyes sustained during that incident and he is service-connected for a lumbar spine disability found to be directly related to his combat service.

The Veteran filed a claim for service connection for a low back condition in April 2009.  Throughout the claims file, private treatment records indicate lumbosacral area pain and complaints of sore muscles in the low back. 

A March 2004 private treatment record indicated progressive weakness and paresthesia of both lower and upper extremities, to include intermittent neck pain.   The Veteran stated he first noticed such symptoms after an accident in July 2003 when one of his daughter's dogs became frightened of fireworks and wrapped the leash around the Veteran's legs causing him to fall.  Reference was made to an MRI scan which indicated cervical spinal stenosis and disc herniation.  In late April 2004, the Veteran underwent anterior-cervical discectomy and fusion of C5-6.

In July 2009, the Veteran underwent a VA examination.  The examination request only indicated it was concerning a lumbar spine condition.  In the examination report, based on information in the Veteran's STRs and throughout the years since service, the Veteran's lumbar spinal stenosis was found at least as likely as not related to service.  

Following the Veteran's February 2010 notice of disagreement indicating his belief that the November 1944 in-service injury affected his entire spine, the RO requested another VA examination.    An examination took place in July 2013.  The claims file was reviewed.  Degenerative disc disease of the cervical spine to include cervical stenosis was diagnosed.  The Veteran indicated that since his in-service injury he has had neck and lower back pain.  Upon review of the record, the examiner indicated he was giving the combat veteran's testimony greater probative value.  The examiner concluded it was at least as likely as not that the Veteran's cervical spine disability was incurred in or caused by his injury in service.  


As rationale, the examiner explained:

The cervical spine is at a high risk for injury because of limited muscle support that exists in the cervical area of the spine.  A cervical strain is mainly the result of a stretch injury to the muscular and ligaments of the cervical spine.  Kinetic chain theory would suggest that applying that theory to the veteran most likely having had injury initially in the service in that went unnoticed at that time.  Perhaps there was undiscovered pathology such as a slipped disc, etc., the veteran basically ended up with a weakened compromised neck which was susceptible to continued further progression based on activities of daily living and so forth involving the neck.  I can find no other better explanation.  The veteran denies other instances of particular neck injury on my questioning of that today.

It is supported by medical literature that neck strain causes a weakened and compromised neck which is susceptible to further progression and acceleration of degenerative process with continued stress due to activities of daily living, wear and tear etc. and leads to disc degeneration and degenerative changes in the joints of the spine. 

Thereafter, RO requested an addendum opinion in light of the evidence of record that the Veteran first complained of neck pain after an injury in July 2003.  The RO specifically asked whether "it is at least as likely as not that the Veteran's current cervical spine condition is related to the injury he sustained during combat service, or is the Veteran's cervical spine condition more likely related to the injury noted in treatment records [in 2003] and unrelated to military service?"  In October 2013, the VA examiner opined that the Veteran's current cervical spine condition "is less likely as not related to or sustained during combat service."  As a rationale, the examiner pointed out that the Veteran had no complaints of neck pain until 2003 and that was "well over 50 years post military."
Upon review of the entirety of the record, the evidence suggests that the complaints arising in service and within treatment records thereafter involved the lumbar spine and that, despite the Veteran's contentions in support of his claim for service connection, neck pain was not demonstrated in the medical evidence of record until 2004.  Nonetheless, when deciding claims for service connection, VA adjudicators must consider all potential bases of entitlement.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Although the preponderance of the evidence may suggest that a cervical spine disability cannot be directly or presumptively linked to military service, the Board must also consider whether the disability was caused by or aggravated by an already service-connected disability, i.e. whether the service connection may be granted on a secondary basis.

Here, the Veteran is service-connected for a lumbar spine disability, specifically spinal stenosis which is also diagnosed in his cervical spine.  The record does not currently contain a medical opinion as to whether it is at least as likely as not that the Veteran's cervical spine disability was caused by or aggravated by his service-connected low back disability.  When, as here, the medical evidence of record is insufficient in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, a remand is needed to obtain a medical opinion specific to secondary service connection.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file with the complete records and this REMAND to the examiner who provided the July 2013 examination, or, if that examiner is unavailable, to another suitably qualified VA examiner for an addendum opinion.

The claims file must be made available to and be reviewed by the examiner and the report should reflect that a review was made.

Based on a review of all evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed cervical spine disability, to include stenosis, was caused by the Veteran's service-connected lumbar spinal stenosis status post multilevel laminectomy decompression surgery or was aggravated by his service-connected lumbar spinal stenosis status post multilevel laminectomy decompression surgery.

An opinion as to both causation and aggravation must be rendered.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute aggravation unless the underlying condition worsened beyond its natural progression.

If the examiner determines that the Veteran's cervical spine disability is aggravated by his lumbar spine disability, the examiner must determine a baseline level of severity of the cervical spine disability, established by medical evidence, prior to the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the cervical spine disability.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the claims file or to medical literature or treatises.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

2.  To help avoid future remand, the RO must ensure that the required actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be taken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 2668 (1998). 

3.  When the development requested has been completed, the case shall again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran shall be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



